1940 Duke Street
Alexandria, VA 22314
	
In re Application of: BERRY, et al.
Application No. 16/192,254
Filed: November 15, 2018
Title: ENCODING AND DECODING OF SIGNIFICANT COEFFICIENTS IN DEPENDENCE UPON A PARAMETER OF THE SIGNIFICANT COEFFICIENTS
))))
)
)
)


DECISION ON PETITION FOR EXPUNGING INFORMATION UNDER
UNDER 37 CFR § 1.59


This is a decision on renewed petition under 37 CFR § 1.59(b), filed on January 07, 2021, to expunge an Information Disclosure Statement (IDS) filed on August 23, 2016 and its contents.
The petition to expunge is GRANTED.


II. Information unintentionally submitted in application:
	A petition to expunge information unintentionally submitted in an application (other than information forming part of the original disclosure) may be filed under 37 CFR 1.59(b), provided that: 
(A) the Office can effect such return prior to the issuance of any patent on the application in issue; 
(B) it is stated that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted; 
(C) the information has not otherwise been made public; 
(D) there is a commitment on the part of the petitioner to retain such information for the period of any patent with regard to which such information is submitted; 
(E) it is established to the satisfaction of the Director that the information to be returned is not material information under 37 CFR 1.56; and 
(F) the petition fee as set forth in 37 CFR 1.17(g)  is included. 

The grant of such a petition will be governed by the factors enumerated in paragraph II of this section in regard to the unintentional submission of information. Expungement of information that was inadvertently submitted to the Office is appropriate provided that factors (A)-(F) set forth in MPEP § 724.05, paragraph II, are satisfied. See also MPEP § 724.  
In this case, factors (A)-(D) set forth in MPEP § 724.05, paragraph II, have been addressed in the petition as filed. The record established to the satisfaction of the Director that the information to be returned is not material information under 37 CFR 1.56; and the petition fee has been received.

For the above reasons, petition is hereby GRANTED.

Any inquiry regarding this decision should be directed the undersigned whose telephone number is (571) 270-1068.  
 



    PNG
    media_image1.png
    69
    171
    media_image1.png
    Greyscale

________________________________
/Justin W Rider/, Quality Assurance Specialist 
Technology Center 2400